Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 1 of 10 Page ID #:457



  1    Mark A. Ozzello (SBN 116595)
       Mark.Ozzello@capstonelawyers.com
  2    Tarek H. Zohdy (SBN 247775)
       Tarek.Zohdy@capstonelawyers.com
  3    Cody R. Padgett (SBN 275553)
       Cody.Padgett@capstonelawyers.com
  4    Trisha K. Monesi (SBN 303512)
       Trisha.monesi@capstonelawyers.com
  5    Capstone Law APC
       1875 Century Park East, Suite 1000
  6    Los Angeles, California 90067
       Telephone: (310) 556-4811
  7    Facsimile: (310) 943-0396
  8    Attorneys for Plaintiffs Nicholas Wylie,
       Shawna Wylie, Timothy Ryan, and Gregory Perger
  9
 10                               UNITED STATES DISTRICT COURT
 11                          CENTRAL DISTRICT OF CALIFORNIA
 12
 13    NICHOLAS WYLIE and SHAWNA                       Case No.: 8:16-cv-02102-DOC-JCG
       WYLIE (fka BROWN), individually,
 14    and on behalf of a class of similarly           Hon. David O. Carter
       situated individuals,
 15                                                    ORDER GRANTING MOTION
                    Plaintiffs,                        FOR PRELIMINARY
 16                                                    APPROVAL OF CLASS ACTION
             v.                                        SETTLEMENT
 17
       HYUNDAI MOTOR AMERICA, a                        Date:          August 26, 2019
 18    California corporation,                         Time:          8:30 a.m.
                                                       Place:         Courtroom 9D
 19                 Defendant.
 20
 21
 22
 23
 24
 25
 26
 27
 28


                    ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 2 of 10 Page ID #:458



  1           The parties to this litigation have entered into a Settlement Agreement, which if
  2    approved, would resolve this putative class action. Plaintiffs Nicholas Wylie, Shawna
  3    Wylie (fka Brown), Timothy Ryan, and Gregory Perger have filed a motion to direct
  4    notice of the proposed class action settlement, which Defendant Hyundai Motor
  5    America (“Hyundai” or “HMA”) supports. The Court has read and considered the
  6    Settlement Agreement and all exhibits thereto, including the proposed claim form,
  7    notices, and informational brochure, and concludes that it is appropriate to direct notice
  8    in a reasonable manner to all Class members who would be bound by the proposal, since
  9    the parties’ showing establishes that the Court will likely be able to (i) approve the
 10    proposal under Rule 23(e)(2), and (ii) certify the class for purposes of judgment on the
 11    proposal. See Fed. R. Civ. P. 23(e)(1)(B).
 12           The Court now GRANTS the pending motion and makes the following findings
 13    and orders:
 14           1.     Capitalized terms not otherwise defined herein shall have the same
 15    meaning as set forth in the Settlement Agreement.
 16           2.     The Court has reviewed the terms of the Settlement Agreement, the
 17    exhibits thereto, Plaintiffs’ motion papers, the declarations of counsel, the declaration of
 18    Plaintiffs’ valuation expert, and all argument made.
 19           3.     The Settlement Agreement is the product of several years of litigation,
 20    during which the Parties exchanged sufficient discovery and information to
 21    knowledgeably assess the strengths and weakness of their respective claims and
 22    defenses.
 23           4.     The Court finds that the settlement is non-collusive, a product of arms’-
 24    length negotiations between counsel for Plaintiff and Defendant presided by over by
 25    experienced third-party neutrals. The Court finds that the parties’ separate negotiation of
 26    attorneys’ fees, coming after the parties agreed on class relief, also supports a finding of
 27    non-collusiveness. In reaching this finding of non-collusiveness, the Court considered
 28    “subtle signs” of collusion identified by In re Bluetooth Headset Prod. Liab. Litig., 654

                                                      Page 1
                     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 3 of 10 Page ID #:459



  1    F.3d 935, 947 (9th Cir. 2011). The Court preliminarily finds that, from a “clear-sailing”
  2    provision, which is common in class action settlements, the settlement benefits are not
  3    dwarfed by the attorney’s fees and that the Settlement funds do not revert, supporting a
  4    finding of non-collusiveness.
  5           5.     Based on its review, the Court finds that the Court will likely be able to
  6    approve the proposed settlement as fair, reasonable, and adequate under Rule 23(e)(2).
  7    See Fed. R. Civ. P. 23(e)(1)(B)(i). The Settlement Agreement: (a) results from efforts by
  8    Class Representatives and Class Counsel who adequately represented the class; (b) was
  9    negotiated at arm’s length with the assistance of the Hon. Russell Bostrom (Ret.) and the
 10    Hon. Howard Weiner (Ret.); (c) provides relief for the class that is adequate, taking into
 11    account: (i) the costs, risks, and delay of trial and appeal; (ii) the effective proposed
 12    method of distributing relief to the class, including the method of processing class-
 13    member claims; and (iii) the terms of the proposed award of attorney’s fees, including
 14    timing of payment; and (d) treats Class Members equitably relative to each other.
 15           6.     The Court further finds, upon enhanced scrutiny, that the Court will likely
 16    be able to certify the Class for purposes of judgment on the proposal. See Fed. R. Civ. P.
 17    23(e)(1)(B)(ii). The Court preliminarily certifies the following Class pursuant to Rule
 18    23(b)(3) of the Federal Rules of Civil Procedure:
 19           All persons and entities who bought or leased a Class Vehicle1 in the United
              States, excluding its territories, as of the date of Preliminary Approval, and all
 20           persons who bought or leased a Class Vehicle while on active military duty in
              the Armed Forces of the United States as of the date of Preliminary Approval.
 21           Excluded from this definition are HMA’s affiliates, parent, or subsidiary of
              HMA or HMC; any entity in which HMA or HMC has a controlling interest;
 22           any employee, officer, or director of HMA or HMC; any successor or assign
              of HMA or HMC; attorneys, agents, insurers, third-party providers of
 23           extended warranty/service contracts, dealers, the attorneys representing HMA
              in this case, the Judges and Mediators to whom this case is or was assigned
 24           and their immediate family members, all persons who request exclusion from
              (opting-out of) the Settlement, vehicles deemed a total loss, anyone claiming
 25           personal injury, and all persons who previously released any claims
              encompassed in this Settlement. Except as to the named plaintiffs in this
 26           Agreement, the class definition expressly excludes all owners or lessees of
              Class Vehicles who have filed and served litigation against HMA alleging
 27           problems with the DCT in Class Vehicles that were pending as of the Notice
 28

                                                       Page 2
                      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 4 of 10 Page ID #:460



  1           Date and who do not dismiss their actions before final judgment. Owners or
              lessees of Class Vehicles who timely dismiss such litigation shall be members
  2           of the Class for all purposes.
  3
  4           7.     The Court finds that this action is likely to be certified as a class action, for
  5    settlement purposes only, pursuant to Fed. R. Civ. P. 23(a) and (b)(3). The Court
  6    preliminarily finds for settlement purposes that: (a) the Class certified herein consists of
  7    over a hundred thousand persons, and joinder of all such persons would be
  8    impracticable, (b) there are questions of law and fact that are common to the Class, and
  9    those questions of law and fact common to the Class predominate over any questions
 10    affecting any individual Class Member; (c) the claims of the Plaintiffs are typical of the
 11    claims of the Class they seek to represent for purposes of settlement; (d) a class action on
 12    behalf of the Class is superior to other available means of adjudicating this dispute; and
 13    (e) Plaintiffs and Class Counsel are adequate representatives of the Class. HMA retains
 14    all rights to assert that the action may not be certified as a class action, other than for
 15    settlement purposes. The Court also concludes that, because the action is being settled
 16    rather than litigated, the Court need not consider manageability issues that might be
 17    presented by the trial of a nationwide class action involving the issues in this case. See
 18    Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).
 19           8.     The Court appoints Nicholas Wylie, Shawna Wylie, Timothy Ryan, and
 20    Gregory Perger to serve as the representatives for the Class.
 21           9.     The Court appoints Capstone Law APC and Maddox, Isaacson, Cisneros
 22    LLP to serve as Class Counsel for the Class.
 23           10.    The Court directs HMA to fulfill its notice duties and responsibilities
 24    specified in this Order and the Settlement Agreement.
 25           11.    HMA is authorized to obtain vehicle registration information concerning
 26    owners or lessees of class vehicles from the appropriate state agencies for the sole
 27    purpose of mailing the notice, and the relevant state agencies shall make the appropriate
 28    vehicle registrations available to HMA for this purpose only.

                                                       Page 3
                      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 5 of 10 Page ID #:461



  1           12.    The Court finds that the provisions for Notice to the Class set forth in the
  2    Settlement Agreement satisfy the requirements of due process and Federal Rule of Civil
  3    Procedure 23 and provide the best notice practicable under the circumstances, including
  4    individual notice to all members who can be identified through reasonable effort. The
  5    Notice is reasonably calculated to apprise Class Members of the nature of this litigation;
  6    the scope of the Class, the Class claims, issues, or defenses; the terms of the Settlement
  7    Agreement; the right of Class Members to appear, object to the Settlement Agreement,
  8    and exclude themselves from the Settlement Class and the process for doing so; of the
  9    Final Approval Hearing; and of the binding effect of a class judgment on the Class. The
 10    Court therefore approves the proposed methods of providing Notice, and the Claim
 11    Forms, and directs HMA to proceed with providing Notice to Class Members, at its sole
 12    cost, pursuant to the terms of the Settlement Agreement and this Order.
 13           13.    No later than sixty calendar days from this order, or approximately
 14    October 25, 2019 (the “Notice Date”), HMA shall substantially complete its notice
 15    obligations consistent with the specifications of the Settlement Agreement, including by
 16    disseminating notice to all reasonably identifiable Class members by U.S. Mail, email,
 17    and through publication of the dedicated settlement website (with a link to the dedicated
 18    settlement website).
 19           14.    No later than ten calendar days before the hearing on final approval of this
 20    settlement, Defendant shall provide an affidavit for the Court, with a copy to Class
 21    Counsel, attesting that notice was disseminated in a manner consistent with the
 22    Settlement Agreement, including its exhibits.
 23           15.    Class Members who wish to opt-out and exclude themselves from the
 24    Class may do so by submitting such request in writing consistent with the specification
 25    listed in the Class notice no later than sixty calendar days after the Notice Date, or
 26    approximately December 26, 2019.
 27           16.    To be valid, each request for exclusion must: (a) state the Class member’s
 28    full name and current address; (b) provide the model year and Vehicle Identification

                                                      Page 4
                     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 6 of 10 Page ID #:462



  1    Number (“VIN”) of his/her/its Class Vehicle(s) and the approximate date(s) of purchase
  2    or lease; and (c) specifically and clearly state his/her/its desire to be excluded from the
  3    settlement and from the Class.
  4           17.    Defendant shall report the names of all Class members who have
  5    submitted a request for exclusion to Class Counsel on a weekly basis, beginning thirty
  6    calendar days after the Notice Date.
  7           18.    All Class members who do not opt out and exclude themselves shall be
  8    bound by the terms of the Settlement Agreement upon entry of the Final Approval Order
  9    and Judgment.
 10           19.    Any Class member who wishes to object to the Settlement must, no later
 11    than sixty calendar days after the Notice Date, or approximately December 26, 2019,
 12    submit a written notice of objection to the addresses listed in the Class Notice
 13    (“Objection Deadline”).
 14           20.    The written objection must contain the following: (a) the Class member’s
 15    full name, current address, and current telephone number; (b) the model year and VIN of
 16    his/her/its Class Vehicle(s); (c) a statement of the objection(s), including all factual and
 17    legal grounds for the position; (d) whether it applies only to the objector, to a specific
 18    subset of the Class, or to the entire Class; (e) copies of any documents the objector
 19    wishes to submit in support; and (f) a signature and date on the objection.
 20           21.    Lawyers asserting objections on behalf of Class Members must: (a) file a
 21    notice of appearance with the Court within 120 calendar days of the entry of this Order;
 22    (b) file a sworn declaration attesting to his or her representation of each Class Member
 23    on whose behalf the objection is being filed or file (in camera) a copy of the contract
 24    between that lawyer and each such Class Member; and (c) comply with the procedures
 25    described in the Settlement Agreement.
 26           22.    If the objecting Class Member intends to appear, in person or by counsel,
 27    at the final approval hearing, the objecting Class Member must so state in the objection.
 28    Any Class Member who does not state his or her intention to appear in accordance with

                                                      Page 5
                     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 7 of 10 Page ID #:463



  1    the applicable deadlines and other specifications, or who has not filed an objection in
  2    accordance with the applicable deadlines and other specifications, will be deemed to
  3    have waived any objections to the settlement and will be barred from speaking or
  4    otherwise presenting any views at the final approval hearing.
  5           23.    The filing of an objection allows Class Counsel or counsel for HMA to
  6    notice such objecting person for and take his, her, or its deposition consistent with the
  7    Federal Rules of Civil Procedure at an agreed-upon location, and to seek any
  8    documentary evidence or other tangible things that are relevant to the objection. Failure
  9    by an objector to make himself/herself/itself available for a deposition or comply with
 10    expedited discovery requests may result in the Court striking the objection and otherwise
 11    denying that person the opportunity to be heard. The Court may tax the costs of any such
 12    discovery to the objector or the objector’s counsel should the Court determine that the
 13    objection is frivolous or made for improper purpose.
 14           24.    These procedures and requirements for objecting are intended to ensure the
 15    efficient administration of justice and the orderly presentation of any Class member’s
 16    objection to the settlement, in accordance with the due process rights of all Class
 17    members.
 18           25.    The Court has the authority and duty under Rule 23 of the Federal Rules of
 19    Civil Procedure to manage this class action litigation, ensure that clear and accurate
 20    notices are provided to the class, and protect the class members from information and
 21    communications about the proposed settlement or litigation that are coercive, deceptive,
 22    false, misleading, confusing, omit material information, or otherwise undermine the class
 23    action process. The Court has approved certain forms of notice that provide class
 24    members with clear, accurate, and objective information about the proposed
 25    settlement. The Court intends to carefully scrutinize any additional communications
 26    with or information directed to class members that are brought to its attention by a
 27    moving party, including communications or information provided by or on behalf of
 28    persons or entities who are not named parties in this litigation. See Manual for Complex

                                                      Page 6
                     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 8 of 10 Page ID #:464



  1    Litigation (4th) § 21.33 (“Objectors to a class settlement or their attorneys may not
  2    communicate misleading or inaccurate statements to class members about the terms of a
  3    settlement to induce them to file objections or to opt out.”); In re Gen. Motors Corp.
  4    Engine Interchange Litig., 594 F.2d 1106, 1140 n.60 (7th Cir. 1979) (“Solicitations to
  5    opt-out tend to reduce the effectiveness of (b)(3) class actions for no legitimate
  6    reason.”).
  7           26.    With respect to any such communications or information, the Court
  8    intends to make specific findings based on the particular circumstances, and will take
  9    appropriate action in accordance with the standards set forth in Gulf Oil Co. v. Bernard,
 10    452 U.S. 89 (1981). In order to reduce the risk of class members receiving misleading or
 11    confusing information outside the context of the forms of notice approved by the Court
 12    and to reduce the need for costly curative notice, the Court encourages any person who
 13    wishes to send or provide a written communication to multiple class members about the
 14    proposed settlement or this litigation to submit the proposed communication to the Court
 15    for review and approval prior to issuing it.
 16           27.    Since the Court has appointed Class Counsel and preliminarily certified the
 17    class, the Court also finds that the class members are represented by Class Counsel, and
 18    the ethical rule relating to communications with represented persons applies to attorney
 19    communications with the class members. See, e.g., ABA Model Rule of Professional
 20    Conduct 4.2 (and the relevant counterparts in each state or jurisdiction); see also Jacobs
 21    v. CSAA Inter-Ins., No. C07-00362MHP, 2009 WL 1201996, at *3 (N.D. Cal. May 1,
 22    2009). Therefore, the Court reminds any lawyer wishing to communicate with class
 23    members to comply with applicable ethical rules. See, e.g., ABA Model Rule of
 24    Professional Conduct 4.2 (“[i]n representing a client, a lawyer shall not communicate
 25    about the subject of the representation with a person the lawyer knows to be represented
 26    by another lawyer in the matter, unless the lawyer has the consent of the other lawyer or
 27    is authorized to do so by law or a court order.”).
 28           28.    In most circumstances, communications by lawyers with class members

                                                      Page 7
                     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 9 of 10 Page ID #:465



  1    about this class action litigation or the proposed settlement must go through Class
  2    Counsel, and direct contact is prohibited. However, this Order is not intended to prevent
  3    an individual class member from proactively seeking the advice of a third-party attorney
  4    regarding his or her rights in the context of this class action during the opt-out period.
  5           29.     All Class Members and/or their representatives, who do not timely and
  6    properly exclude themselves from the Class are, pending the Court’s ruling on the
  7    motion for final approval of the settlement, preliminarily barred and enjoined from
  8    directly, indirectly, derivatively, in a representative capacity, or in any other capacity,
  9    filing, commencing, prosecuting, maintaining, intervening in, participating in,
 10    conducting, or continuing any action in any forum (state or federal) as individual actions,
 11    class members, putative class members, or otherwise against the Releasees (as that term
 12    is defined in the Settlement Agreement) in any court or tribunal asserting any of the
 13    claims released by Releasors (as that term is defined in the Settlement Agreement) under
 14    the terms of the Settlement Agreement, and/or from receiving benefits from any lawsuit,
 15    administrative or regulatory proceeding, or order in any jurisdiction, based on those
 16    released claims. In addition, all such persons are hereby barred and enjoined from filing,
 17    commencing, or prosecuting a lawsuit against Defendant (or against any of its related
 18    parties, parents, subsidiaries, or affiliates) as a class action, a separate class, or group for
 19    purposes of pursuing a putative class action (including by seeking to amend a pending
 20    complaint to include class allegations or by seeking class certification in a pending action
 21    in any jurisdiction) on behalf of Class Members who do not timely exclude themselves
 22    from the Class, based on the claims released by Releasors under the Settlement
 23    Agreement. Pursuant to 28 U.S.C. §§ 1651(a) and 2283, the Court find that issuance of
 24    this preliminary injunction is necessary and appropriate in aid of the Court’s continuing
 25    jurisdiction and authority over the Action.
 26           30.     The Court will hold a hearing on entry of final approval of the settlement,
 27    an award of fees and expenses to Class Counsel, and service awards to the Class
 28    Representatives at 8:30 a.m. on March 2, 2020, in Courtroom 9D of the United States

                                                       Page 8
                      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:16-cv-02102-DOC-JCG Document 46 Filed 08/26/19 Page 10 of 10 Page ID #:466



   1   District Court for the Central District of California, 411 West Fourth Street, Santa Ana,
   2   California 92701-4516. At the final approval hearing, the Court will consider: (a)
   3   whether the settlement should be approved as fair, reasonable, and adequate for the
   4   Class, and judgment entered on the terms stated in the settlement; and (b) whether
   5   Plaintiffs’ application for an award of attorney fees and expenses to Class Counsel and
   6   service awards to Class Representatives (“Fee Application”) should be granted.
   7            31.   Plaintiffs shall move for final settlement approval no later than ninety
   8   calendar days after the Notice Date, or approximately January 23, 2020. Plaintiffs shall
   9   move for approval of attorney’s fees, litigation expense reimbursements, and class
  10   representative service awards no later than fourteen calendar days before the
  11   Objection Deadline, or approximately December 12, 2019. To the extent Plaintiffs
  12   file an omnibus motion seeking both final approval and attorney’s fees, they shall have
  13   leave to exceed the page limit set by local rule but their motion shall not exceed 50 pages
  14   in length. No later than fourteen calendar days before the Final Approval Hearing,
  15   Plaintiffs may file reply papers, if any.
  16            32.   The Court reserves the right to adjust the date of the final approval hearing
  17   and related deadlines. In that event, the revised hearing date or deadlines shall be posted
  18   on the settlement website referred to in the Class notice, and the parties shall not be
  19   required to re-send or republish notice to the Class.
  20
  21            IT IS SO ORDERED.
  22
       Dated:     August 26, 2019
  23
                                                      Hon. David O. Carter
  24
                                                      United States District Judge
  25
  26
  27
  28

                                                       Page 9
                      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
